Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s response filed on 06/06/2022 is duly acknowledged.
Claims 1-10 as currently amended are pending in this application.
Election/Restrictions
Applicant’s election of species as “Antibodies” in the reply filed on 06/06/2022 (see remarks, page 5, in particular) is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, and did not specifically point out if the election was made with or without traverse, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-10 (as currently amended) have been examined on their merits in this office action.
Priority
	This application has been filed as a CON of parent application 15/276,819 (filed as CIP on 09/27/2016, now ABDN), a CIP of 13/821,311 (filed on 03/07/2013, now ABDN), which is a 371 of PCT/IL2011/000711 filed on 09/07/2011, claiming ultimate priority to US provisional applications 61/433,540 (filed on 01/18/2011) and 61/380,337 (filed on 09/07/2010).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

1.	Claim 7 (as amended) is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 7 (directly depends from claim 4 that in turn depends from independent claim 1) recites the following:
“7. (Currently Amended) The diagnostic kit of claim 4, wherein said antibodies[[,]] against biomarkers or antigens are bound to a glass slide or equivalent substrate, or a chip thereby providing a protein chip analysis tool.”  

It is noted that instant claim 1 as currently amended recites the limitation of “said kit comprising a protein-based antibody chip” (in lines 2-3), which already limits the product as antibody bound to “a chip”, and therefore, claim 7 as presented fails to further limit claims 1 and 4, as presented. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claim 7 (as currently amended) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 7 (directly depends from claim 4 that in turn depends from independent claim 1) recites the following:
“7. (Currently Amended) The diagnostic kit of claim 4, wherein said antibodies[[,]] against biomarkers or antigens are bound to a glass slide or equivalent substrate, or a chip thereby providing a protein chip analysis tool.”  
	It is noted that the term “chip” has not been specifically defined by applicants in the disclosure of record (see parent application 15/276,819, page 3,4th and 6th paragraphs; page 14, last three paragraphs; 21, 2nd paragraph for instances). The disclosure recites on page 3 as follows:

    PNG
    media_image1.png
    90
    672
    media_image1.png
    Greyscale
 
	Since, claim 7 appears to differentiate in “glass slide or equivalent substrate” and “a chip”, a person of ordinary skill in the art would not understand as to how to interpret the metes and bounds of the claimed product, especially in the form of “a protein chip analysis tool” that is required by claim 7. Appropriate correction and/or explanation is required.
2.	Claims 1-10 (as currently amended) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Instant claim 1 recites the limitations as follows:
 “A diagnostic kit for detecting Graft versus host disease (GVHD) in a mammalian subject, before the appearance of clinical symptoms, said kit comprising a protein-based antibody chip, provided with means for identifying and quantifying changes in at least one parameter selected from…”
“wherein, said changes in said parameters are compared to predetermined control values obtained from healthy subjects, patients of syngeneic transplants and/or measurements taken from said mammal prior to transplant…”
 See also limitations of dependent claims 2 and 3, in particular.
It is to be noted that the “mammalian subject” of claim 1 is not required to have undergone a transplantation per se (i.e. not “in need thereof”; encompasses healthy subject, for instance), as instant claim 2 recites “a human, or a human undergoing transplant”, and instant claim 3 recites “wherein said kit is configured to monitor the progression of said GVHD in said mammalian subject”.  Thus, given that the “mammalian subject” is not undergoing a transplant, and can be a normal, healthy subject (as evidenced by instant claim 2), the claimed intended purpose of the product/kit as presented does not appear to be clearly defined. It is unclear as to how one would “monitor” the progression of GVHD in a subject, if the subject has never been transplanted (a tissue, or an organ, for instance).  It appears that if the purpose (according to the preamble recited) of the product/kit comprising “a protein-based antibody chip” is to detect and/or diagnose GVHD in a mammalian subject, the subject need to have undergone a tissue or an organ transplant in order to be in need of such intended use. Thus, the metes and bounds of the diagnostic kit (or product) as claimed does not appear to be properly defined. 
Appropriate correction and/or explanation is required. Dependent claims 2-10, as currently presented, do not remedy the issue as discussed above, and therefore they are also rejected as being indefinite for the same reasons of record.
Claim 9 as presented recites the limitations “The diagnostic kit of claim 1, wherein said detection is performed on a sample obtained from said mammalian subject, selected from a group consisting of: blood, spleen, liver, skin, lungs, gastrointestinal tract and any combination thereof”, which is ambiguous and confusing. It is to be noted that the invention of claim 1 is directed to a product in the form of a KIT, not an active method for detecting GVHD per se.  Therefore, it is unclear as to how a person of ordinary skill in the art would interpret and/or understand the invention as presented in instant claim 9, because the metes and bounds of the claimed invention does not appear to be properly defined. Appropriate correction is required. 
Claim 3 recites “The diagnostic kit of claim 1, wherein said kit is configured to monitor the progression of said GVHD in said mammalian subject”, without providing structural features/details for the configuration in order to “monitor” the progression of GVHD in the subject. In the absence of such details, the claimed product remains ambiguous (metes and bounds are not properly defined), and appropriate correction and/or explanation is required. 
Claim 8 recites the limitations “(a) said kit is adapted for the detection and quantification of the activation/inactivation status of GSK-3, (b) said activation/inactivation status of GSK-3 is an indicator of the cause of GVHD”, which does not provide as to how exactly the kit is adapted for such detection and quantitation, as currently recited in the claim. In the absence of such structural features/details, the claimed product remains ambiguous (metes and bounds are not properly defined), and appropriate correction and/or explanation is required.
In addition, claim 10 recites the limitations “The diagnostic kit of claim 1, wherein said kit is configured to detect GVHD at phase II of said disease, prior to the appearance of clinical symptoms”, which is also ambiguous as the claim does not provide for as to how exactly the “kit is configured” (i.e. structural features/details) in order to perform the detection of GVHD, as claimed. Appropriate correction and/or explanation is required.
3.	Claims 1-10 (as currently amended) recite limitations “means for” (instant claim 1, line 3), “adapted for” (instant claim 8, line 2), “configure to” (instant claim 3, line 1; and claim 10, line 1) that have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. 
“(A) the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.”

It is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because instant claim 1 recites limitations “said kit comprising a protein-based antibody chip, provided with means for identifying and quantifying changes in at least one parameter…”, which also appear to recite structure (i.e. the antibody chip) that is needed for performing the claimed function of detecting the parameters for diagnosis of GVHD in a subject (in need thereof).  On the other hand, the “means for” detecting and quantitating recited parameters (see instant claim 1, components a. and b.; and claim 8, component a., for instance), as disclosed in the parent specification 15/276,819 appears to be related to biochemical techniques known in the prior art such as “Western blot, FACS, and other protein analytical and fingerprinting techniques” (see 15/276,819, page 21, 3rd paragraph, for instance). For instance, on page 26, the disclosure recites the following:

    PNG
    media_image2.png
    87
    668
    media_image2.png
    Greyscale
 
Thus, the boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Appropriate correction and/or explanation is required.
   NOTE:  For prior art purposes hereinafter, claims have been interpreted broadly (in light of the parent disclosure of record in 15/276,819) to include “antibody on a substrate” (taken as “a protein-based antibody chip”) that is capable of acting as a “means for” identifying and/or quantifying changes in “at least one parameter” as currently recited in instant claim 1, and claims dependent therefrom. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 1-3 and 8-10 (as currently amended) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al (2009; cited in applicant’s IDS dated 03/11/2020, NPL citation no. 1).
Claim 1 (as currently amended) is directed to “A diagnostic kit for detecting Graft versus host disease (GVHD) in a mammalian subject, before the appearance of clinical symptoms, said kit comprising a protein-based antibody chip, provided with means for identifying and quantifying changes in at least one parameter selected from the group consisting of: 
a. expression levels of a biomarker selected from a group consisting of: total glycogen synthase kinase-3 (GSK-3), serine 9 phosphorylated GSK-3  (p-GSK-3 ser 9), tyrosine 216 phosphorylated GSK-3 (p-GSK-3 tyr 216), -catenin, protein kinase C (PKC) and any combination thereof; and 
b. phosphorylation levels of a biomarker selected from a group consisting of: total glycogen synthase kinase-3 (GSK-3), serine 9 phosphorylated GSK-3 (p-GSK-3 ser 9), tyrosine 216 phosphorylated GSK-3 (p-GSK-3 tyr 216), -catenin, protein kinase C (PKC) and any combination thereof;
wherein, said changes in said parameters are compared to predetermined control values obtained from healthy subjects, patients of syngeneic transplants and/or measurements taken from said mammal prior to transplant, further wherein said changes show at least one of the following results: 
i. at least about 25% deviation in said expression levels or phosphorylation levels of total GSK-3; 
ii. at least about 25% deviation in said expression levels or phosphorylation levels of p-GSK-3 ser 9; 
iii. at least about 25% deviation in said expression levels or phosphorylation levels of p-GSK-3 tyr 216; 
iv. at least about 25% deviation in said expression levels or phosphorylation levels of phosphorylated PKC;
 In Reply to USPTO Correspondence of January 6, 2022v. at least about 25% deviation in said expression levels or phosphorylation levels of 3-catenin; or 
vi. any combination thereof.” 

	See also limitations of dependent claims 2, 3 and 8-10 as currently presented.
Huang et al (2009), while studying inflammatory effects of glycogen synthase kinase-3 (GSK-3) that negatively regulates expression of anti-inflammatory cytokine interleukin-10 (IL-10) in a model using lipopolysaccharide-induced iNOS/NO biosynthesis and RANTES production in microglial cells (see title, Summary, and introduction on pages e275-e276), disclose a “protein-based antibody chip” in the form of a substrate such as PVDF membrane that is bound to an antibody (such as anti-GSK-3 or anti-pGSK-3 ser9) during the Western blot detection of respective antigen parameters (i.e. “means for” detecting levels of GSK-3, or levels of phosphorylated GSK-3, i.e. pGSK-3 ser9) in a cellular protein sample (see section “Materials and methods” on pages e276-e277; section “Western blot analysis”, in particular) by employing enhanced chemiluminescence, wherein the relative signal intensity was quantified using densitometry with “Labworks Analysis software (UVP)” (see (page e277, right column, 1st paragraph). They disclose the art-known fact that “(E)xogenous administration and transgenic expression of IL-10 have been used to treat a variety of inflammatory diseases, autoimmune diseases and allograft rejection in patients and experimental models” (see page e283, left column, 2nd full paragraph), and that they provide evidence that inhibiting GSK-3upregulates endogenous IL-10 production and has anti-inflammatory effect. Thus, the disclosure of Huang et al meets the limitations of a “diagnostic kit” comprising “a protein-based antibody chip” (since instant as evidenced by claim 7 antibodies against biomarkers or antigens can be “bound to a glass slide or equivalent substrate, or a chip thereby providing a protein chip analysis tool”) that is capable of use in detection, identification and quantitation of at least one parameter (such as the native as well as phosphorylated forms of GSK-3) as intended by instant claim 1.  The additional limitations of comparison, percent deviation in the levels of parameters and/or markers do not structurally change the product, i.e. the “protein-based antibody chip”, and therefore they are deemed to be met by the disclosure from Huang et al, as discussed above.
In addition, the limitations of instant claims 2, 3 and 8-10 are met as they are taken as being intended use limitations that do not change the structure of the claimed product, as the antibody-antigen bound on a substrate is capable of being used for such intended purposes, in the absence of any particular structural adaptation and/or configuration(s) recited in claims. 
It is to be noted that Huang et al employs commercial cytokine antibody array chip (mouse cytokine array III M0308003; RayBiotech, Inc., Norcross, GA; see page e277, section “Cytokine antibody array studies”, in particular) comprising multiple bound antibodies against various cytokines on a membrane, in order to detect and quantitate cytokine profile in the test samples (see figure 2 (a), for instance).  However, they used Western blot analysis for detection and quantitative assessments for GSK-3 and phosphorylated form thereof (see Figure 1, for instance).
As per MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow.  In re American Academy of Science Tech Center, F.3d, 2004 WL 1067528 (Fed. Cir. May 13, 2004)(The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation.). This means that the words of the claim must be given their plain meaning unless applicant has provided a clear definition in the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989).



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.	Claims 1-10 (as currently amended) are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 81-84 of co-pending Application No. 14/383,631 (reference application; filed in USA on 09/08/2014 by same inventor). Although the claims at issue are not identical, they are not patentably distinct from each other because co-pending claim 81 in the reference application ‘631 is also directed to a product in the form of “a protein chip” intended for detection of GVHD (see co-pending claim 83 in the reference application) that comprises “an array of bound antibodies” for detecting “activation levels of GSK-3b, the expression level of GSK-3b…”, which is overlapping in scope with the instant claims of record under examination.  Therefore, and ODP rejection is deemed proper. It is noted that conflicting claims 81-84 in the reference application ‘631 are currently withdrawn, however, they are still considered pending and therefore are under due consideration during entire prosecution.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
NOTE: Claims 4-7 appear to be free of prior art issues. Applicant is suggested to appropriately incorporate limitations of dependent claim 4 into claim 1 in order to further the prosecution of this case.
Conclusion
NO claims are currently allowed.
Post-filing Art:
1.	Orbach et al. (2013; cited as ref. [U] on PTO 892 form) – “Utilizing Glycogen Synthase Kinase-3 as a Marker for the Diagnosis of Graft-versus-Host Disease”, Transplantation Proceedings, 2013, vol. 45, pages 2051-2055.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATYENDRA K. SINGH whose telephone number is (571)272-8790. The examiner can normally be reached M-F 8:00- 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LOUISE W HUMPHREY can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SATYENDRA K. SINGH
Primary Examiner
Art Unit 1657


/SATYENDRA K SINGH/Primary Examiner, Art Unit 1657